
QuickLinks -- Click here to rapidly navigate through this document


EXHIBIT 10.27



LICENSE AND CONTENT AGREEMENT


    This License and Content Agreement ("Agreement") is entered into on this
18th day of May, 2001 ("Effective Date") by and between ODS Technologies, L.P.,
a limited partnership organized and existing under the laws of the State of
Delaware, and ODS Properties, Inc., a corporation organized and existing under
the laws of the State of Delaware, each with a place of business at 12421 West
Olympic Boulevard, Los Angeles, CA 90064 (collectively, the "TVG Parties"), and
Youbet.com, Inc. ("UBET"), a corporation organized and existing under the laws
of the State of Delaware, with a place of business at 5901 DeSoto Avenue,
Woodland Hills, CA 91367 (collectively, the "Parties").

    WHEREAS, the TVG Parties are engaged in the research, design and development
of interactive wagering systems;

    WHEREAS, the TVG Parties own certain intellectual property rights relating
to interactive wagering systems, and have certain rights with respect to horse
race simulcast audio and video content and pari-mutuel wagering on horse races;
and

    WHEREAS, the TVG Parties desire to grant and UBET desires to accept
non-exclusive licenses and rights with respect to such intellectual property
rights, simulcast audio and video content and pari-mutuel wagering on horse
races in accordance with the terms, covenants and conditions herein specified
and all applicable laws and regulations.

    NOW, THEREFORE, in consideration of the terms, covenants and conditions
contained in this Agreement, the Parties agree as follows:


SECTION 1—DEFINITIONS


    As used herein, the following terms shall have the meanings set forth below:

    1.1 "Affiliate" means, with respect to any person or entity, any other
person or entity that, directly or indirectly through one or more
intermediaries, controls, is controlled by or is under common control with such
person or entity, whether through ownership of voting securities or otherwise.
For purposes hereof, control shall mean with respect to any person or entity,
any other person or entity that has the ability to elect a majority of such
person's or entity's board of directors or similar governing body or the ability
(by contract, share ownership or otherwise) to direct the policies and
management of such person or entity. Notwithstanding the foregoing, in no event
shall the TVG Parties be considered an Affiliate of UBET for purposes of this
Agreement.

    1.2 "Business Day" means any day other than a day which is a Saturday,
Sunday or United States federal legal holiday or federal bank holiday.

    1.3 "Host Track Fee" means the fee payable to the racing association
sponsoring the race on which an account wager is accepted, generally 1.5% to
3.0% of handle. The Host Track Fees currently in effect are listed in
Schedule 1.3 attached hereto. The TVG Parties may amend Schedule 1.3 from time
to time through written notice to UBET; provided, however, that, with the
exception of Breeders Cup races, the Host Track Fee, when added to the amount
payable hereunder to TVG Parties, shall not exceed 8.5% of the handle.

    1.4 "Interactive Television User Interfaces" means interactive wagering user
interfaces implemented using systems, networks or equipment that provide
television programming (either alone or in combination with other services) to
viewers, including cable television systems, satellite television systems, cable
set-top boxes, satellite integrated receiver-decoders, televisions and
television program recording devices.

    1.5 "IVR User Interfaces" means interactive voice response systems through
which users communicate with a Wagering Transaction Management System using
conventional telephones over the public switched telephone network to
interactively place account wagers on horse races.

--------------------------------------------------------------------------------

    1.6 "Ladbroke" means, collectively, Ladbroke USA, Ladbroke Racing Corp.,
Ladbroke Pennsylvania, Inc., Mountain Laurel Racing, Inc., Washington Trotting
Association, Inc., and their respective Affiliates, successors and assigns,
including, without limitation, Magna Entertainment Corp. and its Affiliates.

    1.7 "Licensed Interactive Wagering Systems" means: (i) IVR User Interfaces
operated by and for the benefit of UBET; (ii) Personal Computer User Interfaces
operated by and for the benefit of UBET; and (iii) Operator Assisted User
Interfaces operated by and for the benefit of UBET. Expressly excluded from the
definition of Licensed Interactive Wagering Systems are (i) Interactive
Television User Interfaces, and (ii) systems that use wireless communications
technology in connection with wagering, unless otherwise agreed in writing by
the TVG Parties.

    1.8 "Licensed Territory" means the United States, its territories, and its
possessions.

    1.9 "NTRA" means the National Thoroughbred Racing Association and any of its
Affiliates.

    1.10 "Operator Assisted User Interfaces" means systems through which users
communicate with a live telephone operator to place account wagers on horse
races using a Wagering Transaction Management System.

    1.11 "Personal Computer User Interfaces" means interactive wagering user
interfaces running on desk-top or lap-top personal computers that communicate
with a Wagering Transaction Management System via the Internet (including
virtual private networks) to effectuate interactive account wagers on horse
races.

    1.12 "Positive Cash Flow" means, for any period, the positive difference
between (i) the gross cash receipts of UBET and its consolidated subsidiaries
for such period from all sources; minus, (ii) the gross cash expenditures of
UBET for operational purposes for such period, which shall specifically exclude,
without limitation, (A) all capital expenditures, (B) all tax and interest
expenses, (C) all depreciation, amortization and other non-cash charges, and
(D) expenditures made from previously established reserves, determined in
accordance with generally accepted accounting principles consistently applied.

    1.13 "Source Market Fee" means the fee payable to the various participants
of the horse racing industry (e.g., racing associations, horse owners, etc.) in
the state where the account holder resides, generally the remainder of the
takeout or commission on a wager less the Host Track Fee and the fee payable to
the TVG Parties set forth in Section 4.1(d).

    1.14 "TVG Designated Non-exclusive Tracks" means the four horse race tracks
listed in Schedule 1.14 attached hereto with which the TVG Parties have a
non-exclusive relationship with respect to account wagering. Except as provided
in the last sentence of this Section 1.14, Schedule 1.14 may be modified by the
TVG Parties through written notice provided to UBET once each calendar year
(including once in the calendar year 2001). Each such modification shall be
effective for the calendar year following the calendar year in which such
modification was made. In the event that in any given year the TVG Parties'
non-exclusive relationship with a race track now or in the future listed in
Schedule 1.14 terminates, the TVG Parties may immediately modify Schedule 1.14
to replace that race track with another non-exclusive race track, which
modification shall be effective upon written notice to UBET.

    1.15 "TVG Exclusive Tracks" means the race tracks listed on Schedule 1.15
attached hereto. In addition, all race tracks owned, controlled or operated by
Magna Entertainment, Inc. or any of its Affiliates shall be deemed TVG Exclusive
Tracks if the TVG Parties reach an agreement with Magna Entertainment, Inc. or
any of its Affiliates that allows the TVG Parties to simulcast and take account
wagers on races conducted at such race tracks, regardless of whether such
agreement is exclusive or non-exclusive, effective as of the date such agreement
becomes effective.

2

--------------------------------------------------------------------------------

    1.16 "TVG Patent Rights" means the U.S. patents owned by the TVG Parties
that are listed in Schedule 1.16 attached hereto, and any U.S. patents issued to
the TVG Parties during the Term of this Agreement that include claims in the
field of use of the Licensed Interactive Wagering Systems.

    1.17 "UBET Patent Rights" means any and all patents, utility models and
other patent rights of any kind under the laws of all countries in the world,
including reissues and reexaminations thereof, and applications and provisional
applications for any of the foregoing, including any divisions, continuations
and continuations in part, now owned or acquired during the Term of this
Agreement by UBET or its Affiliates, or any and all patented intellectual
property under which UBET or its Affiliates has or will have the right to grant
licenses.

    1.18 "Wagering Transaction Management System" means a system for managing
and processing interactive horse race wagering transactions and/or maintaining
end-user horse race wagering accounts.

    1.19 Terms Generally. The definitions in this Section 1 shall apply equally
to both the singular and plural forms of the terms defined. Whenever the context
may require, any pronoun shall include the corresponding masculine, feminine and
neuter forms. The words "include", "includes" and "including" shall be deemed to
be followed by the phrase "without limitation". All references herein to
Articles, Sections, Attachments and Schedules shall be deemed references to the
Articles of, Sections of, and Attachments and Schedules to, this Agreement
unless the context shall otherwise require. Any reference in this Agreement to a
"day" or number of "days" (without the explicit qualification of "Business")
shall be interpreted as a reference to a calendar day or number of calendar
days. If any action or notice is to be taken or given on or by a particular
calendar day, and such calendar day is not a Business Day, then such action or
notice shall be deferred until, or may be taken or given on, the next Business
Day.


SECTION 2—PATENT LICENSES AND RELEASE


    2.1 The TVG Parties hereby grant to UBET a non-exclusive license under the
TVG Patent Rights, without the right to grant sublicenses, to make and use
within the Licensed Territory during the Term of this Agreement, Licensed
Interactive Wagering Systems to accept and process account wagers through a
Wagering Transaction Management System operated by and for the benefit of UBET
within the State of Oregon or such other state(s) approved in writing by the TVG
Parties (which approval shall not be unreasonably withheld); provided, however,
that no right or license is granted to UBET in this Section 2.1 with respect to
account wagering activities conducted through or in connection with Ladbroke
(including its successor(s) in interest).

    2.2 The TVG Parties hereby grant to UBET a non-exclusive license under the
TVG Patent Rights, without the right to grant sublicenses, to make and use
within the Licensed Territory during the Term of this Agreement, Licensed
Interactive Wagering Systems to accept and process account wagers through a
Wagering Transaction Management System operated by any entity other than UBET;
provided, however, that the license granted in this Section 2.2 shall be subject
to the TVG Parties' prior written approval of any entity operating a Wagering
Transaction Management System, which approval may be granted or withheld in the
TVG Parties' sole discretion.

    2.3 UBET hereby grants to the TVG Parties under the UBET Patent Rights a
perpetual, irrevocable, world-wide, royalty-free, non-exclusive license, with
the right to grant sublicenses, to make, have made, use, sell, offer to sell,
import, and otherwise dispose of the inventions disclosed and claimed therein.

    2.4 The TVG Parties hereby release UBET and its current Affiliates from all
claims, demands and rights of action that the TVG Parties may have on account of
any infringement or alleged infringement of any of the TVG Patent Rights based
on the manufacture and use of Licensed Wagering Systems by UBET or its current
Affiliates prior to the Effective Date.

3

--------------------------------------------------------------------------------


SECTION 3—SIMULCAST RIGHTS


    3.1 The TVG Parties hereby grant to UBET a non-exclusive right to:
(i) provide within the Licensed Territory during the Term of this Agreement,
live streaming online simulcast audio and video content of live horse races
conducted at the TVG Exclusive Tracks through Personal Computer User Interfaces
licensed hereunder through which end-users may place account wagers on such live
horse races conducted at the TVG Exclusive Tracks, which account wagers are
accepted or processed through a Wagering Transaction Management System operated
by and for the benefit of UBET in the State of Oregon or such other state(s)
approved in writing by the TVG Parties (which approval shall not be unreasonably
withheld), to the extent that the TVG Parties have the right to grant such
simulcast audio and video content rights; and (ii) accept and process account
wagers on live horse races conducted at the TVG Exclusive Tracks placed using
Licensed Interactive Wagering Systems through a Wagering Transaction Management
System operated by and for the benefit of UBET in the State of Oregon or such
other state(s) approved in writing by the TVG Parties (which approval shall not
be unreasonably withheld), to the extent that the TVG Parties have the right to
grant such account wagering rights; provided, however, that no right or license
is granted to UBET in this Section 3.1 with respect to account wagering
activities conducted through or in connection with Ladbroke. Expressly excluded
from this Agreement is any grant of rights with respect to programming on the
TVG Network or any other programming produced by or for the TVG Parties or their
Affiliates.

    3.2 To the extent the TVG Parties have the right to grant the simulcast
audio and video content rights granted in Section 3.1, such simulcast audio and
video content provided to UBET (if provided by the TVG Parties) shall be:
(i) the same as that provided to the TVG Parties pursuant to the applicable
agreement between the TVG Parties and the applicable racing association or other
participant of the horse racing industry; and (ii) made available to UBET at
substantially the same time such simulcast audio and video content is made
available to the TVG Parties.

    3.3 The TVG Parties shall make available to UBET such racing information,
including odds, scratches, changes, racecards and post times as the TVG Parties
receive from the TVG Exclusive Tracks, at substantially the same time such
information is made available to the TVG Parties, to the extent that the TVG
Parties have the right to make such information available to UBET.

    3.4 If UBET shall be unable to receive streaming online simulcast audio and
video content from any TVG Exclusive Track as contemplated by Section 3.1 hereof
because of a breach by a third party of any agreement between any TVG Party and
any third party, then the TVG Parties shall use their commercially reasonable
efforts, in the TVG Parties' reasonable judgment after taking into account the
business interests of the TVG Parties, and in consultation with UBET, to restore
UBET's ability to provide streaming online simulcast audio and video content and
accept and process account wagers as contemplated by Section 3.1 hereof.

    3.5 The TVG Parties shall use commercially reasonable efforts to assist UBET
to obtain the simulcast audio and video content (as set forth in Sections 3.1
and 3.2) and the information (as set forth in Section 3.3) directly from the TVG
Exclusive Tracks and to interact directly with the TVG Exclusive Tracks to
accept and process wagers (solely in accordance with the terms and conditions of
this Agreement). UBET shall be solely responsible for all costs associated with
implementing any of the systems contemplated by this Agreement, including any
equipment used to receive and process such simulcast audio and video content and
information, and to accept and process wagers.

4

--------------------------------------------------------------------------------


SECTION 4—CONSIDERATION


    4.1 In consideration for the rights and licenses granted by the TVG Parties
to UBET herein, UBET shall:

    (a) provide to the TVG Parties upon signing of this Agreement, the Initial
Warrant as defined in, and in accordance with the terms and conditions of, the
Warrant Issuance Agreement dated on the Effective Date (the "Warrant Issuance
Agreement");

    (b) provide to the TVG Parties, the Additional Warrant as defined in, and in
accordance with the terms and conditions of, the Warrant Issuance Agreement;

    (c) pay to the TVG Parties transaction fees as follows: (i) with respect to
account wagers accepted or processed through a Wagering Transaction Management
System operated by a party other than Ladbroke, commencing at such time as UBET
shall commence accepting or processing account wagers using a Licensed
Interactive Wagering System operated by UBET, UBET shall charge each wagering
account subscriber on such a system a transaction fee of $.25 per wager
transaction, of which the first $3.00 received from each subscriber per month
shall be retained by UBET, the next $3.00 shall be paid to the TVG Parties, and
any remaining amounts shall be split equally between UBET and the TVG Parties;
(ii) with respect to account wagers accepted or processed through a Wagering
Transaction Management System operated by Ladbroke, commencing upon the earlier
of (i) such time as UBET shall commence accepting or processing account wagers
using a Licensed Interactive Wagering System operated by UBET or
(ii) September 1, 2001, UBET shall, at its election, charge each UBET wagering
account subscriber on such a system either a transaction fee per wager
transaction of not less than $.25 or a monthly subscription fee of not less than
$5.95, and shall pay to the TVG Parties with respect to wagers made by such
subscribers either 50% of such per wager transaction fee or 50% of such monthly
subscription fee, as the case may be. In the event that UBET shall commence
accepting or processing account wagers using a Licensed Interactive Wagering
System operated by UBET prior to September 1, 2001, amounts payable to the TVG
Parties pursuant to this Section 4.1(c)(ii) shall accrue and shall not be paid
to the TVG Parties until the first day following the first quarterly period that
UBET achieves Positive Cash Flow, and then and thereafter only to the extent of
Positive Cash Flow. In the event that UBET shall not have commenced accepting or
processing account wagers using a Licensed Interactive Wagering System operated
by UBET by September 1, 2001, all amounts payable pursuant to this
Section 4.1(c)(ii) shall be paid to the TVG Parties commencing with the next
quarterly payment hereunder. Notwithstanding the foregoing, in the case of both
clauses (i) and (ii), UBET shall be permitted to waive wager transaction and
subscription fees for any subscriber wagering at least $2,500 in any month,
provided that UBET shall pay to the TVG Parties 50% of the total wager
transaction and subscription fees received from any such subscriber.

    (d) pay to the TVG Parties, (i) with respect to account wagers accepted or
processed through a Wagering Transaction Management System operated by UBET or
any other entity approved by the TVG Parties other than Ladbroke, 5.5% of all
account wagers accepted or processed using Licensed Interactive Wagering
Systems, and (ii) with respect to account wagers accepted or processed through a
Wagering Transaction Management System operated by Ladbroke, the entire
commission or other consideration paid to UBET with respect to account wagers
accepted or processed using Licensed Interactive Wagering Systems; provided,
however, that all amounts payable by UBET to the TVG Parties pursuant to this
Section 4.1(d)(ii) for the period commencing on the Effective Date and ending on
July 31, 2001 shall accrue and shall not be paid to the TVG Parties until the
first day following the first quarterly period that UBET achieves Positive Cash
Flow, and then and thereafter such accrued amount shall only be payable to the
extent of Positive Cash Flow; and

5

--------------------------------------------------------------------------------

    (e) pay to the TVG Parties, commencing with the first calendar quarter in
which UBET achieves Positive Cash Flow and then and thereafter only to the
extent of Positive Cash Flow, the following amounts based on revenues derived
from or through the use of Licensed Interactive Wagering Systems: (i) 50% of
gross advertising revenues, and (ii) 50% of the amount by which the gross
operating margin (i.e., revenues less direct costs) from monthly e-commerce
revenues exceeds the gross operating margin from e-commerce revenues for the
calendar month preceding the date of this Agreement.

    4.2 In addition to the consideration set forth in Section 4.1 above, with
respect to account wagers accepted or processed on races conducted at TVG
Exclusive Tracks from wagering account subscribers with account addresses
located in the states of NY, CA, TX, KY, MD, FL, OR, IL, IN, IA, AZ, WA, NM and
MA, UBET shall:

    (a) pay Source Market Fees and Host Track Fees to the TVG Parties in
accordance with the agreements between the TVG Parties and the applicable racing
association(s) or other participant(s) of the horse racing industry; and

    (b) pay all applicable state taxes and NTRA fees where Wagering Transaction
Management Systems are located (currently 0.25% of handle to the State of Oregon
and 0.75% of handle to the NTRA) and any other applicable taxes and fees in
effect from time to time provided that the aggregate of all such taxes and fees
do not exceed 1% of handle. To the extent that the amounts payable under this
Section 4.2(b) exceed 1% of handle, the excess amount due under Section 4.2(b)
shall be deducted from the Source Market Fee payable under Section 4.2(a);
provided that such amounts do not exceed the Source Market Fee.

    4.3 In addition to the consideration set forth in Section 4.1 above, with
respect to account wagers accepted or processed on races conducted at TVG
Exclusive Tracks from account subscribers with account addresses located in
states other than those listed in Section 4.2 above, UBET shall:

    (a) pay Host Track Fees to the TVG Parties in accordance with the agreements
between the TVG Parties and the applicable racing association(s) or other
participant(s) of the horse racing industry;

    (b) be responsible for its own Source Market Fee arrangements with racing
interests in such other states; and

    (c) pay all applicable state taxes where Wagering Transaction Management
Systems are located (currently 0.25% of handle to the State of Oregon) and any
other applicable taxes and fees in effect from time to time.

    4.3.1 In addition to the consideration set forth in Sections 4.1, 4.2 and
4.3 above, with respect to account wagers accepted or processed using License
Interactive Wagering Systems from subscribers with an account address located
within a twenty-five (25) mile radius of any TVG Excusive Track (and provided
such address is within the same state of such TVG Exclusive Track) on races
conducted at any track that is not a TVG Exclusive Track, UBET shall pay TVG 10%
of all such account wagers. TVG shall retain 50% of such amount and the
remaining 50% shall be divided among and paid to the TVG Exclusive Tracks and
UBET's other partner tracks located within the twenty-five (25) mile radius,
provided, that such remaining 50% shall be held in escrow by TVG until such time
as the applicable TVG Exclusive Tracks and UBET partner tracks entitled to such
payment hereunder shall have agreed on its division.

6

--------------------------------------------------------------------------------

    4.4 If UBET obtains shareholder approval for the issuance of the Additional
Warrant in accordance with the terms and conditions of the Warrant Issuance
Agreement on or before October 1, 2001, then the consideration payable by UBET
to the TVG Parties pursuant to Section 4.1(d) above shall be modified to the
following: UBET shall pay to the TVG Parties:

    (a) 5.5% of all account wagers accepted or processed using Licensed
Interactive Wagering Systems (other than wagers accepted or processed through a
Wagering Transaction Management System operated by Ladbroke) on races conducted
at the TVG Exclusive Tracks;

    (b) the entire commission or other consideration paid to UBET with respect
to account wagers accepted or processed through a Wagering Transaction
Management System operated by Ladbroke on races conducted at the TVG Exclusive
Tracks; and

    (c) 3.0% of all account wagers accepted or processed using Licensed
Interactive Wagering Systems on races conducted at the TVG Designated
Non-exclusive Tracks (including wagers accepted or processed through Wagering
Transaction Management Systems operated by Ladbroke).

    4.5 During the period from the Effective Date until the earlier of (x) the
date on which UBET obtains shareholder approval for the issuance of the
Additional Warrant in accordance with the terms and conditions of the Warrant
Issuance Agreement, or (y) October 1, 2001 and subject to the proviso of
Section 4.1(d)(ii), UBET may pay into an interest-bearing escrow account,
(i) the difference between the 5.5% payable with respect to account wagers
accepted or processed on the TVG Designated Non-exclusive Tracks pursuant to
Section 4.1(d), and the 3.0% payable on such account wagers pursuant to
Section 4.4(b) (the remaining 3.0% shall be paid directly to the TVG Parties
during such period in accordance with the provisions of Section 5); and (ii) the
5.5% payable with respect to account wagers accepted or processed on tracks
other than the TVG Exclusive Tracks and the TVG Designated Non-exclusive Tracks
pursuant to Section 4.1(d). If UBET obtains such shareholder approval on or
before October 1, 2001, the escrowed amount, together with any interest thereon,
shall be returned to UBET. Otherwise, the escrowed amount, together with any
interest thereon, shall be paid to the TVG Parties.

    4.6 The Parties acknowledge that the consideration payable by UBET under
this Agreement was jointly negotiated and agreed to by the Parties, and that the
amounts payable constitute fair, combined, undivided consideration for the
patent license, the TVG Exclusive Track simulcast audio and video content
rights, the TVG Exclusive Track account wagering rights, the TVG Exclusive Track
racing information rights, and the release for past infringement of the TVG
Patent Rights by UBET. The Parties acknowledge and agree that the undivided
consideration payable under this Agreement was negotiated for purposes of
administrative convenience of both parties, and to avoid future disputes between
the Parties as to whether or not particular wagering systems and methods used by
UBET use the TVG Patent Rights, and whether or not UBET is using or will use the
TVG Exclusive Track simulcast audio and video content, account wagering rights
or racing information rights. Accordingly, in consideration for such
administrative convenience and avoidance of future disputes, UBET agrees that it
shall pay the full amount of the consideration set forth in this Section 4, in
the manner set forth in this Agreement, irrespective of whether or not UBET is
using or uses any particular right or license granted herein.

    4.7 If a TVG Party or one or more of their Affiliates shall acquire an
interest in the entity that acquires the assets of the New York City Off-Track
Betting Corporation ("New OTB"), UBET shall not at any time during which a TVG
Party or its Affiliate owns outstanding equity of New OTB, process or accept
account wagers from residents of New York City; provided that UBET may continue
to process and accept account wagers from residents of New York City who were
subscribers of UBET as of the date that a TVG Party or its Affiliate or
Affiliates, as the case may be, are notified that New OTB is the successful
bidder for the assets of such New York City Off-Track Betting Corporation.

7

--------------------------------------------------------------------------------




SECTION 5—AUDIT PROVISIONS


    5.1 Not later than the last day of each January, April, July and October,
UBET shall furnish to the TVG Parties a written report of all amounts due
pursuant to Section 4 for the quarterly periods ended the last day of the
preceding December, March, June and September, respectively, and shall pay to
the TVG Parties all amounts due to the TVG Parties. Such report shall contain
appropriate line items and other information as the TVG Parties shall reasonably
request through written notice provided to UBET. If no amount is accrued during
any quarterly period, a written statement to that effect shall be furnished.

    5.2 Payments provided for in this Agreement, when overdue, shall bear
interest at a rate per annum equal to five percent (5%) in excess of the "Prime
Rate" published by The Wall Street Journal on the date such payment is due, and
for the time period until payment is received by the TVG Parties.

    5.3 Each royalty report shall be certified by the Chief Financial Officer
(or equivalent) of UBET to be correct to the best of UBET's knowledge and
information.

    5.4 If this Agreement is for any reason terminated before all of the
payments herein provided for have been made, UBET shall within thirty (30) days
after the termination of this Agreement, submit a terminal report and pay to the
TVG Parties any remaining unpaid balance even though the due date as set forth
above provided has not been reached.

    5.5 UBET shall keep records in sufficient detail to permit the determination
of royalties and other payments payable hereunder. Such records shall be
maintained for at least thirty-six (36) months. At the reasonable request of the
TVG Parties, UBET will permit an independent auditor to examine during ordinary
business hours such records and other documents as may be necessary to verify or
determine royalties and other payments paid or payable under this Agreement (in
no event shall requests made by the TVG Parties on a semi-annual basis pursuant
to this Section 5.5 be deemed unreasonable). Such auditor shall be instructed to
report to both Parties only the amount of any payments which are due and
payable. With respect to any particular accounting period, if no request for
examination of records for such period is made by the TVG Parties within
thirty-six (36) months after the end of such period, the right to examine such
records for such period shall terminate.

    5.6 The fees and expenses of the independent auditor performing any
examination of records relative to payments due under this Agreement shall be
borne by the TVG Parties. However, if an error resulting in an underpayment of
more than ten percent (10%) of the total payments thereof respectively due is
discovered for any period examined, then the total fees and expenses of the
independent auditor for such period shall be borne by UBET. In any case, any
underpayment or overpayment, uncovered as a result of any such examination of
records, together with interest computed based on the "Prime Rate" published by
the Wall Street Journal on the date the underpayment or overpayment is reported
to the Parties shall be paid by the applicable party.

    5.7 Any payments due under this Agreement, other than amounts subject to a
bona fide dispute for which one party has notified the other in writing prior to
the date any such payment is due, not received within thirty (30) Business Days
of the date when due shall be considered delinquent. Acceptance of any
delinquent payment hereunder shall not be deemed a waiver of any rights or
remedies the accepting party has or may have at law or otherwise, including,
without limitation, the right to dispute the accuracy or completeness of any
payment, report or other information supplied by the other party.

8

--------------------------------------------------------------------------------

    5.8 Accounting reports, as described in this Section 5, shall be (i) faxed
and then mailed, or (ii) sent by overnight courier, to the following address:

TVG
12421 West Olympic Blvd.
Los Angeles, CA 90064
Attention: Chief Financial Officer
Copy to: General Counsel
Telecopy Number: (310) 689-2501

The TVG Parties may change their address and contact information by providing
written notice to UBET.

    5.9 All payments and other sums of money due under this Agreement shall be
paid in United States dollars and made from and to bank accounts located within
the United States. Payments shall be paid via automated clearing house payment,
check sent by overnight delivery or bank wire transfer as specified by the payee
through written notice.


SECTION 6—TERM AND TERMINATION


    6.1 This Agreement shall come into effect as of the Effective Date; however,
the rights and licenses granted to UBET under Sections 2.1 and 3 shall not come
into effect until UBET has established a Wagering Transaction Management System
in the State of Oregon or such other state(s) approved in writing by the TVG
Parties (which approval shall not be unreasonably withheld), and has received
all of the necessary state licenses to operate such Wagering Transaction
Management System. This Agreement shall remain effective until terminated
pursuant to Sections 6.2 or 6.3, 6.4 or 6.5 (the "Term").

    6.2 The Term of this Agreement shall remain in effect until the later of
(x) 10 years from the Effective Date, (y) the date of expiration of the last to
expire of the TVG Patent Rights, or (z) the date on which the last of the TVG
Parties' agreements with their track partners terminates, subject to the early
termination provisions provided for in Sections 6.3, 6.4 and 6.5.

    6.3 The TVG Parties may terminate this Agreement, and the rights and
licenses granted hereunder, and shall have no further obligation to UBET in the
event that: (i) UBET has not obtained the necessary state licenses and has not
opened a Wagering Transaction Management System in the State of Oregon or such
other state(s) approved in writing by the TVG Parties (which approval shall not
be unreasonably withheld) by the date that is one hundred eighty (180) days
following the Effective Date, or thereafter ceases to operate a Wagering
Transaction Management System in the State of Oregon or such other approved
state(s) for its own benefit; or (ii) UBET brings any legal action against the
TVG Parties or any of their Affiliates, including their parent, Gemstar-TV Guide
International, Inc. If, however, in connection with any such legal action, it is
finally determined that the TVG Parties (or the applicable Affiliate of the TVG
Parties) had acted in bad faith with respect to any claims that are subject of
such action, then this Agreement shall be reinstated.

9

--------------------------------------------------------------------------------

    6.4 Either Party may terminate this Agreement upon written notice to the
other party in the event that the other Party breaches a material obligation
hereunder, and fails to cure such breach within thirty (30) days after written
notice by the non-breaching party. Without limiting the generality of the
foregoing, (i) the failure of UBET to comply with any of the provisions of
Section 4 shall be deemed a material breach of this Agreement, (ii) UBET shall
not be deemed to have breached this Agreement if it shall cease accepting and/or
processing account wagers from residents of any state, provided that UBET shall
use its commercially reasonable efforts, in the exercise of its reasonable
judgment after taking into account its business interests, to contest any
pending or threatened state or local action alleging that it is or making it
unlawful for UBET to accept and/or process account wagers in such state, and
(iii) the failure of the TVG Parties to provide to UBET the simulcast audio and
video content rights, account wagering rights or racing information rights
described in Section 3 with respect to any TVG Exclusive Track as a result of
such TVG Exclusive Track not having granted to the TVG Parties its consent
therefore shall not be deemed a breach of this Agreement nor shall it effect
UBET's payment obligations pursuant to Section 4 with respect to any such TVG
Exclusive Track.

    6.5 This Agreement may be terminated at any time during the Term by the
mutual written agreement of the Parties.

    6.6 The provisions of Sections 2.3, 4 and 5, and any other provision which
by its nature is intended to survive termination of this Agreement, shall
survive any termination of this Agreement.


SECTION 7—REPRESENTATIONS AND WARRANTIES


    7.1 THE TVG PARTIES MAKE NO REPRESENTATIONS, EXPRESS OR IMPLIED, AND MAKE NO
WARRANTIES OF MERCHANTABILITY OR FITNESS FOR A PARTICULAR PURPOSE AS TO THE
SIMULCAST AUDIO AND VIDEO CONTENT, RACING INFORMATION OR THE TVG PATENT RIGHTS
LICENSED HEREUNDER OR ANY WARRANTY AS TO INTELLECTUAL PROPERTY VALIDITY,
ENFORCEABILITY, NON-INFRINGEMENT, SCOPE OR OTHER WARRANTY. WITHOUT LIMITING THE
FOREGOING SENTENCE, THE TVG PARTIES MAKE NO WARRANTIES, EXPRESS, IMPLIED OR
STATUTORY, THAT THE SIMULCAST AUDIO AND VIDEO CONTENT, RACING INFORMATION OR
LICENSED INTERACTIVE WAGERING SYSTEMS DO NOT DIRECTLY OR CONTRIBUTORILY INFRINGE
ANY THIRD PARTY PATENT, COPYRIGHT, MASK WORK, TRADE SECRET, TRADEMARK, OR OTHER
PROPRIETARY RIGHT, AND THE PARTIES AGREE WITHOUT LIMITATION THAT THE TVG PARTIES
DO NOT WARRANT AGAINST INFRINGEMENT SPECIFIED IN THE UNIFORM COMMERCIAL CODE.

    7.2 THE TVG PARTIES SHALL NOT BE LIABLE TO UBET, ITS CUSTOMERS OR ANY OTHER
ENTITY CLAIMING THROUGH OR UNDER UBET FOR ANY LOSS OF PROFITS OR INCOME, LOSS OF
DATA OR OTHER TANGIBLE BUSINESS LOSS OR OTHER CONSEQUENTIAL, INCIDENTAL,
PUNITIVE OR SPECIAL DAMAGES, EVEN IF THE TVG PARTIES HAVE BEEN ADVISED OF THE
POSSIBILITY OF SUCH DAMAGES, ARISING OUT OF OR IN CONNECTION WITH THIS
AGREEMENT.

    7.3 UBET MAKE NO REPRESENTATIONS, EXPRESS OR IMPLIED, AND MAKES NO
WARRANTIES OF MERCHANTABILITY OR FITNESS FOR A PARTICULAR PURPOSE AS TO THE UBET
PATENT RIGHTS LICENSED HEREUNDER OR ANY WARRANTY AS TO INTELLECTUAL PROPERTY
VALIDITY, ENFORCEABILITY, NON-INFRINGEMENT, SCOPE OR OTHER WARRANTY.

10

--------------------------------------------------------------------------------

    7.4 THE PARTIES ACKNOWLEDGE THAT THE LIMITS ON WARRANTIES AND LIABILITIES
CONTAINED IN THIS AGREEMENT ARE A FUNDAMENTAL PART OF THE BASIS OF THIS
AGREEMENT AND THE BARGAIN NEGOTIATED BY THE PARTIES AND SET FORTH HEREIN AND
THAT THIS AGREEMENT WOULD NOT HAVE BEEN CONSUMMATED WITHOUT SUCH LIMITS.

    7.5 The rights and licenses provided for under this Agreement are limited to
those expressly stated. Neither Party nor any third party shall have any implied
rights or licenses under or arising from this Agreement.


SECTION 8—MISCELLANEOUS TERMS


    8.1 Except as set forth in Section 4.1(c) above, UBET shall have the
exclusive right to determine the fees it will charge its subscribers.

    8.2 This Agreement is personal to UBET and shall not be assignable by UBET
without the prior written consent of the TVG Parties. Further, it may not be
transferred, including in bankruptcy or insolvency proceedings, either in whole
or in part and whether by operation of law or otherwise, without the prior
written consent of the TVG Parties. Any consent, which may be withheld at the
TVG Parties' sole discretion, to an assignment or transfer shall be conditioned,
in part, on the recipient undertaking in writing to assume all of the
obligations of this Agreement that it would have been required to undertake had
it been an original party to this Agreement.

    8.3 This Agreement and the legal relations between the Parties shall be
governed by and construed in accordance with the laws of the State of Delaware,
without regard to the conflict of laws rules thereof. The Parties agree that the
exclusive jurisdiction and venue for any action brought between the Parties
under this Agreement not subject to Section 8.15 hereof shall be the state and
federal courts in Delaware, and each of the Parties agrees and submits itself to
the exclusive jurisdiction and venue of such courts for such purpose.

    8.4 Except as otherwise expressly set forth in this Agreement, no waiver,
consent, amendment, modification or change of terms of this Agreement shall bind
any Party unless in writing signed by the Parties, and then such waiver,
consent, modification or change shall be effective only in the specific instance
and for the specific purpose given. Either of the Parties to this Agreement may
by written instrument (i) waive any inaccuracies in any of the representations
or warranties made to it by the other Party contained in this Agreement or in
any instruments and documents delivered to it pursuant to this Agreement,
(ii) waive compliance by the other Party with the covenants or agreements made
to it by the other Party contained in this Agreement, or (iii) waive performance
of any of the obligations or other acts of the other Party hereto. The delay or
failure on the part of either Party to insist, in any one instance or more, upon
strict performance of any of the terms or conditions to this Agreement, or to
exercise any right or privilege herein conferred shall not be construed as a
waiver of any such terms, conditions, rights or privileges but the same shall
continue and remain in full force and effect. All rights and remedies are
cumulative to, and not exclusive of, any rights or remedies that may be
otherwise available unless explicitly provided otherwise.

    8.5 UBET agrees to mark Licensed Interactive Wagering Systems with the
numbers of the patents included in the TVG Patent Rights in accordance with the
reasonable requirements of the TVG Parties as provided to UBET from time to time
through written notice. UBET further agrees to use its reasonable efforts to
obtain from each of its account wagering subscribers the name of the cable or
satellite operator providing multi-channel television service to such account
wagering subscriber and to provide such information, together with the account
wagering activity of such subscriber, to the TVG Parties.

11

--------------------------------------------------------------------------------

    8.6 The TVG Parties agree to mark any products sold by the TVG Parties that
use the UBET Patent Rights with the numbers of the patents included in the UBET
Patent Rights in accordance with the reasonable requirements of UBET as provided
to the TVG Parties from time to time through written notice.

    8.7 All notices, requests, demands, waivers and other communications
required or permitted to be given under this Agreement shall be in writing and
shall be deemed to have been duly given on (i) the day on which delivered
personally or by telecopy (with prompt confirmation by mail) during a Business
Day to the appropriate location listed as the address below, (ii) three business
days after the posting thereof by United States registered or certified first
class mail, return receipt requested, with postage and fees prepaid or (iii) one
business day after deposit thereof for overnight delivery. Such notices,
requests, demands, waivers or other communications shall be addressed as
follows:

(a)if to the TVG Parties, to:

TVG
12421 West Olympic Boulevard
Los Angeles, California 90064
Attn: Mark Wilson, President and CEO
Telecopy No.: (310) 689-2501

with copies to:

Lee D. Charles, Esq.
Baker Botts L.L.P.
599 Lexington Avenue
New York, New York 10022
Telecopy No.: (212) 705-5125

Joseph M. Guiliano, Esq.
Fish & Neave
1251 Avenue of the Americas
New York, New York 10020
Telecopy No.: (212) 596-9090

(b)if to UBET, to:

Youbet.com, Inc.
5901 DeSoto Avenue
Woodland Hills, California 90367
Attn: Chief Executive Officer
Telecopy No.: (818) 668-2101

with a copy to:

Christensen, Miller, Fink, Jacobs,
Glaser, Weil & Shapiro, LLP
2121 Avenue of the Stars
Los Angeles, California 90067
Attn: Stephen D. Silbert, Esq.
Telecopy No.: (310) 556-2920

or to such other person or address as any party shall specify by notice in
writing to the other party.

12

--------------------------------------------------------------------------------

    8.8 This Agreement, the Warrant Issuance Agreement (including the Exhibits,
Schedules and other documents referred to herein and therein) and the Warrants
constitute the entire agreements between the Parties and, except as expressly
provided herein, supersede all prior agreements and understandings, oral and
written, between the Parties with respect to the subject matter hereof.

    8.9 This Agreement has been jointly negotiated and drafted by the Parties
and, in construing and interpreting this Agreement, no provision shall be
construed or interpreted for or against any of the Parties because such
provision, or any other provision, or the Agreement as a whole, was purportedly
drafted by a particular Party.

    8.10 Nothing in this Agreement shall be deemed to create any joint venture,
partnership or principal-agent relationship between UBET and the TVG Parties,
and neither shall hold itself out in its advertising or in any other manner
which would indicate any such relationship with the other.

    8.11 This Agreement may be executed in counterparts, each of which shall be
deemed to be an original, and all of which together shall be deemed to be one
and the same instrument.

    8.12 If any term or provision of this Agreement shall be found by a court of
competent jurisdiction to be invalid, illegal or otherwise unenforceable in any
jurisdiction in which this Agreement is being performed or enforced, the
remainder of this Agreement shall be valid and enforceable, and the Parties
shall use their best efforts to negotiate a substitute valid and enforceable
provision while preserving to the fullest extent possible the intent and
agreements of the Parties set forth herein.

    8.13 This Agreement shall be binding upon and inure to the benefit of each
Party, and nothing in this Agreement, unless expressly otherwise provided, is
intended to confer upon any other person any rights or remedies of any nature
whatsoever under or by reason of this Agreement. Nothing in this Agreement is
intended to relieve or discharge the obligation of any third person to any Party
to this Agreement.

    8.14 Captions and headings contained in this Agreement have been included
for ease of reference and convenience and do not form a part of this Agreement
and shall not be considered in interpreting or construing this Agreement.

    8.15 Any dispute or controversy arising out of or relating to this
Agreement, other than infringement, validity or enforceability of the TVG Patent
Rights, shall be settled by an expedited arbitration proceeding before a single
arbitrator with experience in arbitrations involving patent licenses, to be held
in the City of Wilmington, Delaware in accordance with the rules then in effect
of the American Arbitration Association or any successor thereto. The arbitrator
may grant injunctions or other relief in such dispute or controversy. The
decision of an arbitrator shall be final, conclusive, and binding on the Parties
to the arbitration. Judgment may be entered on the arbitrator's decision in any
court having jurisdiction. The losing Party in such arbitration shall pay all
costs and expenses of such arbitration and all the reasonable attorney's fees
and expenses of the other Party thereof.

    8.16 From and after the Effective Date, each of the TVG Parties and UBET
shall, at any time and from time to time, make, execute and deliver, or cause to
be made, executed and delivered, such instruments, agreements, consents and
assurances, and take or cause to be taken all such actions as may reasonably be
requested by the other party for the effectual consummation of this Agreement
and the transactions contemplated thereby.

    8.17 Except as otherwise provided herein, all costs and expenses, including
fees and disbursements of counsel, financial advisors and accountants, incurred
in connection with this Agreement and the transactions contemplated hereby,
shall be paid by the party incurring such costs and expenses.

    8.18 UBET and TVG shall discuss in good faith UBET having the right to lease
any unused capacity at the TVG/NTRA Oregon hub at the cost to TVG. TVG shall
have the right to lease any unused facilities and/or bandwith at UBET's facility
at UBET's cost.

13

--------------------------------------------------------------------------------

    Intending to be bound thereby, the Parties have caused their duly authorized
representatives to execute this Agreement as of the Effective Date.

OVERLAND EXPRESS, INC.   ODS TECHNOLOGIES, L.P. YOUBET.COM, INC.
By:
 
 
By:
   

--------------------------------------------------------------------------------

   

--------------------------------------------------------------------------------


Name:
 
 
Name:
   

--------------------------------------------------------------------------------

   

--------------------------------------------------------------------------------


Title:
 
 
Title:
   

--------------------------------------------------------------------------------

   

--------------------------------------------------------------------------------


ODS PROPERTIES, INC.
 
 
 
By:
 
 
 
   

--------------------------------------------------------------------------------

     
Name:
 
 
 
   

--------------------------------------------------------------------------------

     
Title:
 
 
 
   

--------------------------------------------------------------------------------

     

14

--------------------------------------------------------------------------------



QuickLinks


EXHIBIT 10.27
LICENSE AND CONTENT AGREEMENT
SECTION 1—DEFINITIONS
SECTION 2—PATENT LICENSES AND RELEASE
SECTION 3—SIMULCAST RIGHTS
SECTION 4—CONSIDERATION
SECTION 5—AUDIT PROVISIONS
SECTION 6—TERM AND TERMINATION
SECTION 7—REPRESENTATIONS AND WARRANTIES
SECTION 8—MISCELLANEOUS TERMS
